        Case 1:18-cv-11924-FDS Document 54-1 Filed 05/10/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                            Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                              CERTIFICATE OF SERVICE

       I, Aaron A. Fredericks, Esq. of the law firm of Sassoon & Cymrot, LLP, counsel

for defendant Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its

individual capacity, but solely as Trustee for BCAT 2014-10TT hereby certify that I have

this 10th day of May 2019 served an Opposition of Wilmington Savings to Plaintiff’s

Request for Temporary Restraining Order and Preliminary Injunction and this

Certificate of Service by causing copies to be sent by electronic mail via the electronic

court filing system (ECF) and by first-class U.S. mail (M) to all parties not appearing

electronically but entitled to service per the Federal Rules of Civil Procedure.

 Deborrah M. Dorman, Esq.
 Law Office of Deborrah M. Dorman
 PO Box 944
 Tisbury, MA 02568 (ECF)

                                                 /s/ Aaron A. Fredericks, Esq.
                                                 Aaron A. Fredericks, Esq.
